Title: The American Commissioners to Franco and Adrianus Dubbeldemuts, 3 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus


Gentlemen
Paris 3d. Feby. 1778
Mr. Dorsius of Charlestown South Carolina is a Gentleman we would recommend to you as one much employed, and of Confidence, and one very proper to act for you in your Affair at that Place. Should Mr. Dorsius be engaged in other Business, or should he or his Friends be so interested in that Privateer which made Prize of your Vessel (which is possible) that he cannot properly act for you, we advise you to apply to the Hon’ble Christr. Gadsden Esqr., sending over the State of your Case and the Certificates properly attested by our Powers of Attorney. I am for myself and Mr. Franklin yours &c.
S.D.
Messrs. F & A Doubledemutts
